 


109 HRES 405 IH: Expressing the sense of the House of Representatives that observing a Movement Disorders Awareness Month would promote awareness, diagnosis, and advocacy concerning the issue.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 405 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Davis of Illinois submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Expressing the sense of the House of Representatives that observing a Movement Disorders Awareness Month would promote awareness, diagnosis, and advocacy concerning the issue. 
 
Whereas movement disorders are chronic and often debilitating conditions that are caused by damage to, or malfunction in, specific regions of the brain and nervous system that are responsible for voluntary and involuntary movements, the cause of which is mostly unknown; 
Whereas there are more than 30 neurological conditions that may be classified as movement disorders, and these include restless legs syndrome, dystonia, spasticity, Parkinson’s disease, essential tremor, ataxia, progressive supranuclear palsy, Rett syndrome, tics, Tourette’s syndrome, Huntington’s disease, and others; 
Whereas symptoms of movement disorders include slow or irregular movement; tremor-like movement; changes in coordination, voice or vision, movement patterns, posture or position, and sensory perception; and sleep disturbance; 
Whereas movement disorders affect more than 40 million Americans; 
Whereas movement disorders are generally not well-recognized or understood, and symptoms may go unnoticed or be confused by medical professionals; 
Whereas a patient with a movement disorder may visit more than 15 doctors over the course of five years before receiving an accurate diagnosis; 
Whereas proper diagnosis can lead to effective treatment; 
Whereas with the establishment of a Movement Disorders Awareness Month, nonprofit groups, including WE MOVE, would work with patient advocacy groups and foundations, as well as professional medical associations and societies, to create awareness of the month and would create topical educational forums and generate media interest surrounding all movement disorders and the awareness month; 
Whereas observing such Month would raise public awareness about these chronic conditions and encourage earlier diagnosis, leading to up-to-date treatment and resulting in a better quality of life for individuals affected by movement disorders; and 
Whereas it would be appropriate to observe October 2005 as Movement Disorders Awareness Month: Now, therefore, be it 
 
That the House of Representatives supports the goals and ideals of Movement Disorders Awareness Month, and it is the sense of the House that observing such Month would— 
(1)prick the public consciousness regarding the chronic disorders and difficulties that accompany these disorders; 
(2)inform individuals living with these disorders of treatment options for an enhanced quality of life; 
(3)promote open forums during this month to educate the public about movement disorders; 
(4)affirm our commitment to families and individuals affected by motion disorders; and 
(5)facilitate continued research of motion disorders in the people of the United States. 
 
